UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
LAM WHOLESALE, LLC,                                             :
                                                                :
                                    Plaintiff,                  :
                                                                :             SUMMARY ORDER
                  -against-                                     :             18-cv-3794 (DLI)(LB)
                                                                :
UNITED AIRLINES, INC.,                                          :
                                                                :
                                    Defendant.                  :
----------------------------------------------------------------x

DORA L. IRIZARRY, Chief United States District Judge:

        Plaintiff LAM Wholesale, LLC, (“LAM”) brought this contract action to recover alleged

damages for the loss of electronic scooters shipped by defendant United Airlines, Inc. (“United”).

United moved the dismiss the complaint as time barred. For the reasons that follow, United’s

Motion is granted.

I.      BACKGROUND 1

        Apparently sometime in 2015, LAM hired United to transport 500 units of electronic

scooters and hoverboards from China to New York City, via airplane transit to John F. Kennedy

Airport in Queens, New York (“JFK”). (Complaint or “Compl.” (Docket Entry No. 1-1) ¶ 3.) The

goods were to arrive on a cargo flight by December 14, 2015, but ended up in Dallas, Texas. (Id.

¶¶ 2,7.) In Dallas, the shipments were held by United States Customs officials and released to

LAM in May 2017. (Id. ¶ 8). However, only 341 units were released to LAM, not the total shipped

amount of 500. (Id. ¶ 9.) LAM alleges damages in the amount of $121,782.00. (Id. ¶ 11.)

        On May 30, 2018, LAM filed this action in the New York State Supreme Court, Kings

County. (See Compl.) On June 29, 2018, United timely removed the action to this Court. (Docket


1
        The following facts are drawn from the Complaint filed in this action and are presumed true for purposes of
determining the motions to dismiss.
Entry No. 1.) On July 6, 2018, United moved to dismiss the Complaint for failure to state a claim.

(Docket Entry No. 5.)

II.     DISCUSSION

        A.      Legal Standard

        Under Rule 8(a) of the Federal Rules of Civil Procedure, pleadings must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Pleadings are to

give the defendant “fair notice of what the claim is and the grounds upon which it rests.” Dura

Pharms., Inc. v. Broudo, 544 U.S. 336, 346 (2005) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957), overruled in part on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Id. (quoting Twombly, 550 U.S. at 555).

        Under Rule 12(b)(6), a defendant may move, in lieu of an answer, for dismissal of a

complaint for “failure to state a claim upon which relief can be granted.” To resolve such a motion,

courts “must accept as true all [factual] allegations contained in a complaint,” but need not accept

“legal conclusions.” Iqbal, 556 U.S. at 678. For this reason, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice” to insulate a claim

against dismissal. Id. “[A] complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

Courts may only consider the complaint itself, documents that are attached to or referenced in the

complaint, documents that the plaintiff relied on in bringing suit and that are either in the plaintiff’s



                                                   2
possession or that the plaintiff knew of when bringing suit, and matters of which judicial notice

may be taken. See, e.g., Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007).

         B.       Analysis

         Successor to the Warsaw Convention, 2 the Montreal Convention “applies to all

international carriage of persons, baggage or cargo performed by aircraft for reward.” Montreal

Convention, Art. 1(1), 1999 WL 33292734. “[I]nternational carriage means any carriage in

which, according to the agreement between the parties, the place of departure and the place of

destination, whether or not there be a break in the carriage or a transhipment, are situated . . . within

the territories of two States Parties.” Id., Art. 1(2) (emphasis in original).

         The Montreal Convention’s primary goal is to “limit airline accident liability while

protecting the rights of passengers and shippers utilizing international air carriage.” Seagate

Logistics, Inc. v. Angel Kiss, Inc., 699 F. Supp.2d 499, 505 (E.D.N.Y. 2010). To that end, the

Montreal Convention preempts state and federal claims that fall within its scope. See, Best v.

BWIA West Indies Airways Ltd., 581 F. Supp.2d 359, 362 (E.D.N.Y. 2008) (“By its own terms, the

treaty, where applicable, preempts the remedies of a signatory’s domestic law, whether or not the

application of the [Montreal] Convention will result in recovery in a particular case.”) (citing El

Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 161 (1999)); See also, Paradis v. Ghana Airways

Ltd., 348 F. Supp.2d 106, 111 (S.D.N.Y. 2004), aff’d, 194 F. App’x 5 (2d Cir. 2006). As such,

claims brought “in contract or in tort or otherwise” are subject to the Convention’s “conditions

and . . . limits of liability.” Montreal Convention, Art. 29.



2
         It is important to note that, although the Montreal Convention “unifie[d] and replace[d] the system of liability
that derives” from the Warsaw Convention, many provisions of the conventions are similar, and courts continue to
evaluate provisions of the Montreal Convention using “cases interpreting equivalent provisions in the Warsaw
Convention.” Hunter v. Deutsche Lufthansa AG, 863 F. Supp.2d 190, 205 (E.D.N.Y. 2012) (internal citations
omitted).


                                                           3
        Article 35 of the Convention, entitled “Limitation on Actions,” further requires that “any

claim be brought within a two-year period computed from either the date of arrival, the date of

intended arrival, or the date that carriage ceased. Questions as to calculation of the period of

limitations are left to the court of the forum.” Id., Art. 35.

        The Montreal Convention applies to LAM’s claim here, as China and the United States are

member states. Thus, LAM’s claim is subject to the Convention’s statute of limitations, which

bars this action because it was brought over two years after the date on which LAM’s shipment

was to arrive. LAM mistakenly argues that the statute of limitations should be tolled, or that New

York’s three-year statute of limitations should apply, relying on Joseph v. Syrian Arab Airlines,

88 F.R.D. 530 (S.D.N.Y. 1980). However, the Second Circuit expressly disagreed with the court

in Joseph, finding that the statute of limitations of the Warsaw Convention was not subject to

tolling. See, Fishman by Fishman v. Delta Air Lines, Inc., 132 F.3d 138, 144-45 (2d Cir. 1998)

(examining drafting history of the Warsaw Convention to reject the contention that Warsaw

convention incorporates the tolling provisions otherwise applicable in the forum).

        More recently, courts in this circuit have held that the Montreal Convention’s time

limitation “is not subject to tolling.” Mateo v. JetBlue Airways Corp., 847 F. Supp.2d 383, 388

(E.D.N.Y. 2012) (citing Fishman, 132 F.3d at 143). See also Ireland v. AMR Corp., 20 F. Supp.3d

341 (E.D.N.Y. 2014); Mughal v. Pakistan Int’l Airlines Corp., 2018 WL 1135474 (E.D.N.Y.

Feb. 28, 2018). Here, LAM alleges that United was to transport the goods to JFK airport by

December 14, 2015, but the Complaint was not filed until May 20, 2018, well over two years later.

The Complaint, therefore, is time barred.




                                                   4
III.   CONCLUSION

       For the reasons set forth above, United’s Motion to Dismiss is granted. This action is

dismissed with prejudice.

 SO ORDERED.

 Dated: Brooklyn, New York
        March 31, 2019
                                                   ______________/s/______________
                                                         DORA L. IRIZARRY
                                                       United States District Judge




                                             5
